Reasons for Allowance


The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pub. 2018/0095930 related to field-programmable crossbar array for reconfigurable computing; US Pub. 2015/0009745 related to resistive random access memory technology, and more particularly to providing a resistive random access memory having a high speed for one or more memory operations; US Pat. 20190006019 – related to a leakage detection circuit that is configured to generate a regulated voltage at a node and supply the regulated voltage to one or more word lines. The leakage detection circuit may adjust a source current used to regulate the voltage in response to leakage current sourced to the node. The leakage detection circuit may control an adjustable current sink connected to the node in order to maintain the source current within a target range. The leakage detection circuit may measure the amount of the leakage current by determining how much it had to adjust the leakage current amount to keep the source current within the target range; and US Pub. 2008/0165598 –related to non-volatile memories. More particularly, embodiments of the invention relate to a bi-directional resistive random access memory (RRAM) capable of multi-decoding and a method of writing data to the bi-directional RRAM.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182